Respondents (plaintiffs) appeal from the clerk's taxation of costs in favor of appellant (defendant) in the sum of $427.04.
1. This court is authorized to allow costs and disbursements in *Page 360 
favor of the prevailing party on appeal. M.S.A. 607.01. Rule XV of this court likewise so provides. 222 Minn. xxxvii.
2. In the case at bar, the judgment was modified on appeal by reducing the width of an easement claimed by respondents and established by the lower court's judgment. In all other respects respondents prevailed. In the oral argument on appeal, respondents consented to a modification of the judgment lessening the width thereof in conformity with the evidence actually submitted on the issue.
3. It is well settled here that the modification of a judgment entitles the party obtaining the same on appeal to costs and disbursements. This is true even though the disbursements were made in providing a record and brief on the issues upon which the party obtaining the modification did not prevail. Sanborn v. Webster, 2 Minn. 277 (323); Allen v. Jones,8 Minn. 172 (202); Henry v. Meighen, 46 Minn. 548,49 N.W. 323, 646; Curry v. Sandusky Fish Co. 88 Minn. 485,93 N.W. 896; C.  N.W. Ry. Co. v. Verschingel, 197 Minn. 580,268 N.W. 2, 709; State ex rel. Bd. of Christian Service v. School Board, 206 Minn. 63, 287 N.W. 625. In the Verschingel case, this court affirmed the trial court's orders (197 Minn. 588,268 N.W. 7) "except as to the counsel fees allowed." This modification, this court later concluded, made appellants the prevailing parties and permitted taxation of costs in their favor. It follows that there is little doubt that the modification directed here was sufficient to justify costs in appellant's favor had his appeal included this issue.
4. However, this issue was not presented to the trial court on appellant's motion for a new trial or for amended findings. The trial court's findings and order and its judgment were not attacked on this point, and no modification in this respect was sought. Ordinarily, the trial court should be given an opportunity to correct its error before an appeal to this court. Many courts have held that where a party may raise an issue in the trial court but fails to do so he loses his right to costs on appeal where a modification is granted on the issue not raised below. McPheeters v. Bateman, *Page 361 11 Cal. App. 2d 106, 53 P.2d 195; Globe Automatic Sprinkler Co. v. Bell, 183 La. 937, 165 So. 150; DeBusk v. Guffee (Tex.Civ.App.) 171 S.W.2d 194; Milroy v. Movic,189 Wash. 17, 63 P.2d 496.
On the basis of the foregoing, it is held that appellant is not entitled to tax costs and disbursements herein.
               UPON DEFENDANT'S PETITION FOR REHEARING ON DISALLOWANCE OF COSTS AND DISBURSEMENTS.
On August 12, 1949, the following opinion was filed: